PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a “Statement of Circumstances and Conditional Agreement for Discipline” stipulating agreed facts and proposed discipline as summarized below:
Procedural Background: On August 13, 2012, the Commission filed a “Notice of Guilty Finding and Request for Suspension,” seeking interim suspension under Ind. Admission and Discipline Rule 23(ll.l)(a) for being found guilty of a crime punishable as a felony. The Commission filed a verified complaint on December 6, 2012, and the parties tendered their conditional agreement on the same date.
Stipulated Facts: On April 10, 2012, Respondent entered a guilty plea to one count of possession of marijuana, a class D felony. The State agreed to alternative misdemeanor sentencing. She was sentenced to 365 days, with four days served and the balance suspended. The parties cite no facts in aggravation. The parties cite the following facts in mitigation: (1) Respondent has no disciplinary history; (2) Respondent was cooperative with the Commission; and (3) Respondent executed a voluntary monitoring agreement with the Indiana Judges and Lawyers Assistance Program (“JLAP”) on November 5, 2012.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(b), which prohibits committing a criminal act that reflects adversely on trustworthiness or fitness as a lawyer.
Discipline: The Court, having considered the submission of the parties, now approves the following agreed discipline.
For Respondent’s professional misconduct, the Court suspends Respondent from the practice of law for a period of 180 days, beginning February 15, 2013, with 30 days actively served and the remainder stayed subject to completion of at least two years of probation. The Court incorporates by reference the terms and conditions of probation set forth in the parties’ Conditional Agreement, which include:
(1) Respondent shall maintain complete abstinence from mind-altering drugs during her probation.
(2) Respondent shall have no violations of the criminal law of this state or the Rules of Professional Conduct during her probation.
*839(3) If Respondent violates her probation or the JLAP monitoring agreement, the Commission will petition to revoke her probation and request the balance of the stayed suspension be actively served without automatic reinstatement, and Respondent may be reinstated only through the procedures of Admission and Discipline Rule 23(4) and (18).
Respondent shall not undertake any new legal matters between service of this order and the effective date of the suspension, and Respondent shall fulfill all the duties of a suspended attorney under Admission and Discipline Rule 23(26). Notwithstanding the expiration of the minimum term of probation set forth above, Respondent’s probation shall remain in effect until it is terminated pursuant to a petition to terminate probation filed under Admission and Discipline Rule 23(17.1).
With the entry of this order of final discipline, the Commission filed a “Notice of Guilty Finding and Request for Suspension,” seeking interim suspension under Ind. Admission and Discipline Rule 23(ll.l)(a), is moot and is therefore denied. The costs of this proceeding are assessed against Respondent.
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court’s website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court’s decisions.
All Justices concur, except DICKSON, C.J., who believes the period of active suspension to be too lenient.